Citation Nr: 0433857	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus as secondary to exposure to herbicides including 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1962 to August 1966, including service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which, among other things, denied 
entitlement to service connection for diabetes mellitus.  The 
Board notes that the veteran withdrew his appeal of all other 
issues in writing and orally at his personal hearing via 
video conferencing before the Board in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran had active service with the 
United States Navy in the Republic of Vietnam from March 1965 
to June 1965.  As such, he is presumed to have been exposed 
to the herbicide Agent Orange pursuant to 38 U.S.C.A. Section 
1116 and 38 C.F.R. Section 3.307(a)(6)(iii).

The medical records reflect a history of gastrointestinal 
problems beginning in the mid 1980's, including the 
spontaneous rupture of the veteran's spleen in 1986, chronic 
recurrent pancreatitis, and a partial pancreactectomy in July 
1988.  It was noted in a hospital discharge summary dated in 
July 1988 that the veteran had experienced high blood sugar 
readings due to the use of medication and that he understood 
that he would possibly need to use insulin intermittently.  
In October 1988, it was noted in another hospital discharge 
summary that the veteran's baseline insulin level on 
admission was suggestive of a Type II diabetic problem as 
opposed to an insulin deficient Type I diabetic problem.

Hospital and outpatient treatment records dated in 1990 
reflect a diagnosis of insulin-dependent diabetes mellitus 
secondary to the removal of the pancreas.  In May 1996, the 
veteran's family physician rendered the opinion that the 
veteran's insulin-dependent diabetes mellitus was secondary 
to the removal of part of his pancreas.  In May 2001, the 
veteran's new treating physician in Arkansas reported that 
the veteran was exposed to Agent Orange during his period of 
service and later developed very brittle insulin-dependent 
diabetes mellitus.

The veteran related in August 2001 that when he was first 
treated for his ruptured spleen he was asked by medical care 
professionals if he had ever worked with chemicals.  He 
stated that he was asked this question again when he began 
experiencing problems with his pancreas.  The veteran related 
that it was not until later that he realized that he was 
exposed to Agent Orange during service.

The veteran supplied VA with the address of the treating 
physician who had drawn a possible connection between the 
veteran's service in Vietnam and his diabetes, but he did not 
complete a release form for VA to obtain that physician's 
records.  At the veteran's August 2004 hearing before the 
Board, the veteran was advised that the record would be held 
open for sixty days to allow the veteran to supply those 
private treatment records.  The veteran has not submitted any 
additional medical evidence and/or a completed release form 
for VA to obtain the records identified.  Additionally, VA 
has not obtained current treatment records from the VA 
medical center in Fayetteville.

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)) provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Given the evidence of record, including the medical opinions 
that the veteran's diabetes is a result of the removal of his 
pancreas and the lack of a substantiated medical opinion as 
to a possible link between the veteran's service and his 
subsequent diagnosis of diabetes, the Board finds that this 
matter must be remanded to further develop the medical 
record.  The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should specifically request 
that the veteran supply it with a release 
form to obtain records from the veteran's 
private treating physician (Dr. S.) in 
Flippin, Arkansas.  The RO should 
thereafter seek to obtain that 
physician's treatment records and 
associate the records with the claims 
folder.  

2.  The RO should obtain all treatment 
records from the Fayetteville VA medical 
center and associate the records with the 
claims folder.

3.  After all requested treatment records 
are obtained, to the extent available, 
the RO should supply an endocrinology 
specialist with the veteran's claims 
folder, request that the entire record be 
reviewed, and have the specialist render 
all appropriate diagnoses with respect to 
the veteran's diabetes mellitus, 
including whether the current diagnosis 
is Type I or Type II diabetes mellitus.  
The specialist should also be requested 
to specifically comment on the medical 
findings dated in 1988 that the veteran's 
blood sugar was low due to the use of 
medication and the findings in 1990 that 
the removal of the veteran's pancreas 
caused his diabetes.  And, the specialist 
should be requested to render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed diabetes is the result of the 
veteran's period of active service and, 
more specifically, the presumed exposure 
to Agent Orange.  All opinions expressed 
must be supported by complete rationale.  
If the specialist determines that a 
physical examination of the veteran is 
required in order to render the opinion 
and comments requested, the RO should 
schedule such an examination.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




